Citation Nr: 1013757	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for submucosal lesions due 
to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Wichita, Kansas that denied the Veteran's claim 
for service connection for submucosal lesions (originally 
claims as "growths," but see Form 9) due to an undiagnosed 
illness.

The issue certified for appeal is a claim of entitlement to 
service connection for submucosal lesions, which were claimed 
as a manifestation of an undiagnosed illness.  However, as 
will be discussed in greater detail below, the claimed 
lesions were ultimately diagnosed as reactive mucosal 
epithelial cell tissue, and shown to be secondary to the 
Veteran's service-connected gastroesophageal reflux disease 
(GERD).  In a March 2008 rating decision, the RO 
recharacterized the service-connected GERD as 
"gastroesophageal reflux disease with reactive mucosal 
epithelial cell tissue."  Thus, service connection has 
essentially been granted for the disability under 
consideration in this appeal.  

However, the Board is also cognizant that the Veteran is 
clearly seeking compensation for reactive mucosal epithelial 
cell tissue separate from the current disability rating 
assigned for GERD.  In the March 2008 rating decision, the RO 
continued the 10 percent rating already assigned for GERD, 
and it is unclear from the text of that decision if the RO 
considered whether separate disability ratings were 
appropriate.  Therefore, the matter of entitlement to an 
increased evaluation for GERD, to include whether a separate 
rating is warranted for reactive mucosal epithelial cell 
tissue, is referred to the RO for reconsideration.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed submucosal lesions have been 
diagnosed as reactive mucosal epithelial cell tissue, and 
been shown to be attributable to his service- GERD, a known 
clinical diagnosis.

3.  In a March 2008 rating decision, the RO recharacterized 
the Veteran's service-connected GERD as gastroesophageal 
reflux disease with reactive mucosal epithelial cell tissue.


CONCLUSION OF LAW

Service connection for reactive mucosal epithelial cell 
tissue has been established by the RO; thus, the current 
appeal is moot.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in greater detail below, the Board finds 
that service connection was established by the RO for this 
disability in March 2008, and, therefore, the claim on appeal 
is moot.  Under such circumstances, any error in satisfying 
all statutory and regulatory notice and duty to assist 
provisions is moot.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Nevertheless, the Board does observe that a VCAA letter dated 
June 2007 fully satisfied the notice requirements of the VCAA 
with respect to the Veteran's claim, including notifying the 
Veteran of how to substantiate his claim, the respective 
responsibilities of VA and the Veteran, and how VA determines 
disability ratings and effective dates.

The Board also notes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
and VA treatment records have been associated with the claims 
file, and the Veteran has not identified any relevant private 
treatment records that he wished for VA to obtain.  The 
Veteran was provided with a VA examination in September 2007 
relating to his claim for service connection for submucosal 
lesions.  The September 2007 VA examination report reflects 
that the examiner had an opportunity to review the entire 
claims file, including all of the Veteran's service and VA 
treatment records, and to personally elicit a history from 
the Veteran and examine him, and the examiner provided a 
clear rationale for her conclusions.  Based thereon, the 
Board finds this VA examination report to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim.  The Board further notes that the Veteran 
was previously provided with a December 1999 VA examination 
relating to his claim for service connection for GERD, 
followed by a May 2002 VA examination relating to the 
Veteran's claim for a higher initial rating for his service-
connected GERD, followed by another VA examination (general 
screening examination) conducted in June 2002.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.317(a)(1) (2009). A "qualifying 
chronic disability" includes a chronic disability resulting 
from an undiagnosed illness.  38 C.F.R. § 3.317(a)(2) (2009). 

The Veteran claims that he incurred submucosal lesions due to 
an undiagnosed illness as a result of his service in the 
Southwest Asia theater during the Persian Gulf War.

As an initial matter, the Board notes that the Veteran served 
on active duty in the United States Army from October 1977 to 
October 1999, including active service in the Southwest Asia 
theater from October 1990 to April 1991.  See DD form 214.  
Based thereon, the Board finds that the Veteran constitutes a 
Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2009).

By way of procedural background, the Board notes that a 
January 2000 RO decision granted the Veteran's claim for 
service connection for GERD, with a 10 percent rating 
assigned under Diagnostic Code 7346 (hiatial hernia) 
effective November 19, 1999.  In December 2006, the Veteran 
filed a new claim for service connection for submucosal 
lesions as a manifestation of an undiagnosed illness, see 
Form 9, which claim was denied in an October 2007 RO 
decision.  In a March 2008 rating decision, the RO 
recharacterized the service-connected GERD as 
"gastroesophageal reflux disease with reactive mucosal 
epithelial cell tissue." 

By way of factual background, January and March 1999 service 
treatment records reflect that the Veteran was diagnosed with 
GERD.  A May 1999 service treatment record reflects that the 
Veteran underwent laparoscopic Nissen fundoplication surgery.  
VA examination reports dated December 1999 (GERD), May 2002 
(GERD), and June 2002 (general) reflect diagnoses of status 
post Nissen fundoplication and esophagitis with dysphagia.  
The May and June 2002 reports also reflect a diagnosed 
hiatial hernia.  Subsequent June 2002 VA treatment records 
reflect that an esophagogastroduodenoscopy (EGD) with 
biopsies was performed, and a diagnosis of chronic 
esophagitis was recorded.

November and December 2006 VA treatment records reflect that 
the Veteran underwent another EGD, an ultrasound, and a fine 
needle aspiration (FNA) of a diagnosed submucosal lesion.  
See also VA Examination Report, September 2007 (excerpts of 
records).  A December 2006 VA pathology report shows no 
abnormality was found in the mucosa collected.  An August 
2007 VA radiology report reflects that a barium swallow 
revealed cervical dysphagia.

A September 2007 VA examination report reflects that the 
examiner noted, in detail, all of the above medical history 
of the Veteran's GERD, Nissen surgery, dysphagia, hiatial 
hernia, submucosal lesions, etc. since 1999.  The examiner 
noted that the Veteran continued to experience symptoms of 
reflux and a hiatial hernia.  See id. at 15.  She noted that, 
by pathology, no polyp or nodule had been identified.  See 
id. at 16 and 17.  Rather, the examiner opined that the 
Veteran had reactive mucosal epithelial cells caused by his 
GERD.  See id. at 17.  In fact, she opined such three 
separate times in her report.

The Board finds the above September 2007 VA examination 
report to be the most probative evidence of record with 
regard to whether the Veteran incurred an undiagnosed illness 
for 38 U.S.C.A. § 1117 purposes.  The Board notes that there 
is no medical evidence of record that contradicts the above 
September 2007 VA examiner's opinion.

Because the Veteran's mucosal cells have been attributed to a 
known diagnosis, namely, his service-connected GERD, service 
connection for an undiagnosed illness for 38 U.S.C.A. § 1117 
purposes is not warranted.  As noted above, except in the 
case of certain multisymptom illnesses listed in 38 C.F.R. 
§ 3.317, service connection is not warranted under the 
undiagnosed illness presumptive provisions for those 
disabilities that have been clinically diagnosed.  See 38 
C.F.R. § 3.317(a)(1)(ii) (2009).

Moreover, with respect to the issue of service connection on 
a direct basis, the Board again notes that the Veteran has 
been service-connected for GERD since November 1999, and, in 
March 2008, the RO recharacterized that disability as GERD 
with reactive mucosal epithelial cell tissue.  The Board 
notes that a claim is for a specific disability, regardless 
of the particular theory of entitlement.  Therefore, as 
service connection has been established for reactive mucosal 
epithelial cell tissue by the RO, the Board finds that the 
current appeal is moot and should be dismissed.


ORDER

Entitlement to service connection for submucosal lesions due 
to an undiagnosed illness is dismissed as moot.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


